                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 4:11-CR-0062
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
                                           :
JEREMY T. BRASHEAR,                        :
              Defendant                    :


                                       ORDER

      AND NOW, this 10th day of December, 2018, following a hearing on the

petition (Doc. 126) for revocation of supervised release as to defendant Jeremy

T. Brashear, which was held on this date and wherein the court found that the

defendant did violate the terms of supervision, it is hereby ORDERED that the

defendant’s current term of supervised release, as set forth in the original judgment

(Doc. 115) of this court, dated April 15, 2014, shall be continued, with the defendant

to be re-committed to participation and completion of the sex offender treatment

program at Commonwealth Clinical Group, in Harrisburg, Pennsylvania, with the

court’s emphatic direction that said treatment provider assign the defendant to a

new therapist and a new treatment group for purposes of the same.


                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
